—In a matrimonial action in which the parties were divorced by judgment dated September 5, 1991, the former husband appeals from an order of the Supreme Court, Suffolk County (McNulty, J.), dated June 29, 1998, which denied his motion to terminate his obligation to pay maintenance and for a downward modification of his obligation to pay child support.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly rejected the claim of the defendant former husband that a decline in the income of his business warranted the elimination of his maintenance obligation and a downward modification of his child support obligation (see, Matter of Dallin v Dallin, 250 AD2d 847). The defendant did not meet his burden of establishing a substantial change in circumstances (see, Klapper v Klapper, 204 AD2d 518). Notably, although he contended that the alleged decline in his income resulted from various health problems he had been experiencing, he failed to submit any evidence to substantiate the existence of the alleged medical conditions (see, Matter of Dallin v Dallin, supra). S. Miller, J. P., Sullivan, Friedmann and Feuerstein, JJ., concur.